PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. D943,470
Issued: February 15, 2022
Application No. 29/772,323  
Filing or 371(c) Date: March 1, 2021
Attorney Docket No. 8188-3144-US1
: 
:            ON PETITION
: 
:
:

This is in response to the “PETITION UNDER 35 U.S.C. 121”, filed October 28, 201, and in supplement on December 24, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for priority to a prior-filed non-provisional application.  The petition is being treated pursuant to 37 CFR 1.78(e).
The petition is dismissed.

Pursuant to 37 CFR 1.78(d)(3): 

(d) Claims under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application, international application, or international design application. An applicant in a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United States may claim the benefit of one or more prior-filed copending nonprovisional applications, international applications designating the United States, or international design applications designating the United States under the conditions set forth in 35 U.S.C. 120 , 121 , 365(c) , or 386(c) and this section.

(3) 
(i) The reference required by 35 U.S.C. 120 and paragraph (d)(2) of this section must be submitted during the pendency of the later-filed application. 

(ii) If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 The time periods in this paragraph do not apply if the later-filed application is: 

(A) An application for a design patent; 
(B) An application filed under 35 U.S.C. 111(a) before November 29, 2000; or 
(C) An international application filed under 35 U.S.C. 363 before November 29, 2000.

A petition under 37 CFR 1.78(e) to accept a delayed claim for foreign priority is not applicable to design applications because the time periods set forth by 37 CFR 1.78(d) are not applicable in design applications. In a design application, the priority claim to the non-provisional application is only required to be presented during the pendency of the application.   The instant petition under 37 CFR 1.78(e) is dismissed as inappropriate, accordingly.
It is noted that the instant Application No. 29/772,323, matured into U.S. Patent No. D943,470, in February 15, 2022. If correction to the domestic benefit claims is desired, petitioner may consider filing a petition under 37 CFR 1.78(e) for consideration of the same in the issued patent. As to this, the Manual of Patent Examining Procedure (MPEP), Section 211.04 explains, in pertinent part, that:
Effective May 13, 2015, 37 CFR 1.78(d)(3) was amended to make the procedures under 37 CFR 1.78(e) to accept an unintentionally delayed benefit claim applicable to design applications where the benefit claim was not submitted during the pendency of the design application. Thus, a petition under 37 CFR 1.78(e) may be filed along with a request for certificate of correction after patent grant. See MPEP § 1481.03. 
To have the correction to the benefit claim effectuated, petitioner may consider filing the petition under 37 CFR 1.78(e) along with a corrected Application Data Sheet (ADS) setting forth the requested corrections to the domestic benefit claims, and a certificate of correction (and fee). The petition under 37 CFR 1.78(e) need not be accompanied by a fee under 37 CFR 1.17(m).
Telephone inquiries regarding this decision may be directed to the undersigned at 571-272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET